Case 1:17-cv-05400-ARR-SMG Document 55 Filed 05/27/20 Page 1 of 1 PageID #: 280

                                   CIVIL MINUTE ENTRY

BEFORE:                         Magistrate Judge Steven M. Gold


DATE:                           May 27, 2020


TIME:                           12:00 p.m.


DOCKET NUMBER(S):               CV 17-5400 (ARR)



NAME OF CASE(S):

                                Choi v. Home & Home Corp. et al

FOR PLAINTIFF(S):               Zhu


FOR DEFENDANT(S):               Boyan


                                TELEPHONE CONFERENCE WILL BE HELD AT
NEXT CONFERENCE(S):             10:30 AM ON JULY 9, 2020

                                N/A
FTR/COURT REPORTER:

TELEPHONE CONFERENCE RULINGS:

The parties continue to believe that an in-person settlement conference, even if it must be delayed until
court reopens, presents the best chance of resolving the case.

Accordingly, a FURTHER TELEPHONE CONFERENCE WILL BE HELD AT 10:30 AM ON JULY
9, 2020 in hope of being able to set a date for an in-person settlement conference at that time.
